Title: To James Madison from Henry Lee, 23 January 1794
From: Lee, Henry
To: Madison, James


Jany 23d. 94.
I had the pleasure my dear sir to receive your letter by Mr. Adair & shall pay every attention to that gentleman. He seems to be a man of letters & a man of worth. We hear nothing here but what must be known to you. A report has prevailed for some days past that Mr. Randolph is appointed Secretary of State, Lewis Attorney general & Mr Genet recalled. The conduct of the latter gentleman is so different from what I had conceived from the few moments I spent with him that I am lost in my attempts to account for it. I am very happy to find Congress proceed with temper & in evident attention to our critical situation. Your late propositions I have read & approve the principle on which they are founded but do not so far understand our connexions with forgeign [sic] nations as to say to what extent the policy should be carried or whether this moment is proper to apply it. Indeed to Judge with truth on these two points a very accurate knowledge of our foreign relationships commercial & other is an indispensible prerequisite. What is the true state of the So. Carolina attempt to embody men? Much is said about it but I cannot discover the situation of that matter. I see only scraps of Congressional debates generally so brief as to be unintelligible. I suppose the printers have not yet recovered from their share in the late Calamity.
